Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Claims 1,3-5 and 7-15 are pending. Claims 2 and 6 have been cancelled. Claim 1 has been amended, Claims 13 and 14 are withdrawn from consideration due to a non-elected invention. Claim 15 is new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-5,7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0146832) in view of Schrempf (WO 2015/101543) and Emalfarb (US 2009/0099079) as evidenced by Rimpp (Marketing of NewCell Filament Yarns). The WO document is not in English so the English equivalent document, US 2016/0326671, is relied upon for citation purposes.
Hsu teaches Lyocell filaments (claim 14, paragraph 0020) as a component in ultra-soft yarns used to produce ultra-soft woven denim fabric (paragraph 0022), with warp and weft yarns made of the ultra-soft-yarn (paragraph 0025). 
Hsu does not specify bleaching or Martindale abrasion.
Schrempf teaches Lyocell in fiber or filament form (paragraph 0133,0011,0044) is effective for use in fabric articles (paragraph 0102) and can withstand Martindale abrasions of between 30000 and 60000 tours up to the point of hole formation (paragraph 0110).
Emalfarb teaches that Lyocell and NewCell are used in garment dyeing applications and to bleach indigo dyed denim (paragraph 0347). NewCell is a Lyocell filament as evidenced by Rimpp which teaches NewCell filaments have a wet tenacity of 20-27 CN/tex, a dry tenacity of 30-42 CN/tex, a dry elongation of 6-10% and wet elongation of 8-13% (page 64, left column, top table). Rimpp teaches the NewCell filaments have a combination of dull and bright in luster (page 64, right column table) and are used in easy-care garments (page 67, left column). Emalfarb teach stone washing of denim jeans can be bleached with the enzyme procedure (paragraph 0343) and softness and depilling are achieved (paragraph 0073-0074,0078).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Hsu by using lyocell filaments that can withstand 15,000 cycles to hole formation in the fixed state and 8,000 cycles to hole formation after garment wash and/or bleaching as Schrempf teaches Lyocell filaments and fibers in fabrics can withstand 30000-60000 cycles when tested by the Martindale abrasion test. Schrempf teaches that lyocell fiber bundles can include filaments and fiber and that fabrics made from lyocell fiber bundles have excellent abrasion resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Hsu to incorporate NewCell filaments in the dyed denim fabrics of Hsu as Emalfarb teach Lyocell and NewCell are advantageously used in garment dyeing applications and it is conventional to bleach indigo dyed denim to produce stonewashed or worn effects. Hsu invites the inclusion of lyocell filaments into denim and bleaching is a conventional treatment of denim. Since Schrempf teaches that lyocell fibers and filaments comprise the claimed Martindale abrasion values, it would be expected that treatment with washes and/or bleaches would also be encompassed by the same fibers and filaments. Furthermore increasing the durability of the filaments to maximize the resistance to hole formation during abrasion would be a desirable property to achieve through routine experimentation as jeans are worn and laundered frequently with bleach detergents by the user and undergo daily wear and tear during wearing and laundering.
Rimpp evidences that NewCell is Lyocell filament which is efficient for use in easy care fabrics which are dyed and undergo laundering processes. Rimpp teaches the NewCell comprises similar wet and dry tenacity (cN/tex), elongation, and desires a dull and bright luster as well. Arriving at the claimed values of TS7 and TS750 (softness measure) would be obvious through routine experimentation as Hsu teaches ultra-soft denim is a desirable quality and this property should endure. Furthermore the hairiness, fiber splice and specific hand of the denim would also impact the overall softness and feel of the fabric and would be needed to endure through denim processing and laundering of the jeans by the consumer and therefore the claimed values would be obtainable through routine experimentation. Achieving the claimed luster would also be obvious through routine experimentation since Rimpp teaches the NewCell filaments are both dull and lustrous and this could be adjusted based on the desired aesthetic of the denim. It would be obvious to through routine experimentation arrive at the claimed cycles to hole formation and pilling grade as durable denims are required which withstand denim machining and which would withstand bleaching as Emalfarb teach producing NewCell denim which is bleached, depilled (reduced hairiness), and soft in hand. These properties would be expected to be maintained after washing, bleaching or fixation as the prior art recognized the properties must be enduring. 
Applicant has not demonstrated in a manner commensurate in scope with the claims the criticality of the properties claimed in claims 3-12 so it would be obvious to optimize these properties or achieve them through routine experimentation for one of ordinary skill in the art as they are result effective variables or desired outcomes for the bleaches denim comprising Lyocell filaments. 
It would have been obvious to use NewCell in the warp and/or weft of the denim as Hsu teaches Lyocell filaments as a component in ultra-soft yarns used to produce ultra-soft woven denim fabric with warp and weft yarns made of the ultra-soft-yarn. Using 10% or greater of Lyocell filament would be obvious as it comprises the central core of the fiber and therefore embodies the internal strength and durability. Achieving 10% of more lyocell to maximize strength and abrasion resistance could be achieved through routine experimentation. Applicant has not demonstrated the criticality of the at least 10% lyocell filament and Hsu allows for any ratio of lyocell filament and roving yarn, therefore any selection would be obvious absent a demonstration of the criticality of at least 10% lyocell filament.

Claim 1,3-5,7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kininmonth (WO 03/099047) in view of Schrempf (WO 2015/101543) and Emalfarb (US 2009/0099079) as evidenced by Rimpp (Marketing of NewCell Filament Yarns). The WO document is not in English so the English equivalent document, US 2016/0326671, is relied upon for citation purposes.
Kininmonth teaches denim fabrics comprising or consisting of or comprising Lyocell continuous filaments (page 1, lines 15-25) as the warps and wefts (page 4, lines 16-29; page 13, lines 18-21) to produce a dyed denim (page 5, lines 16-30’ page 12, lines 21-32).  Kininmonth teaches the yarns impart stretch in the warp and weft of at least 15% (elongation, page 3, lines 9-17).
Kininmonth does not specify bleaching or Martindale abrasion.
Schrempf teaches Lyocell in fiber or filament form (paragraph 0133,0011,0044) is effective for use in fabric articles (paragraph 0102) and can withstand Martindale abrasions of between 30000 and 60000 tours up to the point of hole formation (paragraph 0110).
Emalfarb teaches that Lyocell and NewCell are used in garment dyeing applications and to bleach indigo dyed denim (paragraph 0347). NewCell is a Lyocell filament as evidenced by Rimpp which teaches NewCell filaments have a wet tenacity of 20-27 CN/tex, a dry tenacity of 30-42 CN/tex, a dry elongation of 6-10% and wet elongation of 8-13% (page 64, left column, top table). Rimpp teaches the NewCell filaments have a combination of dull and bright in luster (page 64, right column table) and are used in easy-care garments (page 67, left column). Emalfarb teach stone washing of denim jeans can be bleached with the enzyme procedure (paragraph 0343) and softness and depilling are achieved (paragraph 0073-0074,0078).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Kininmonth by using lyocell filaments that can withstand 15,000 cycles to hole formation in the fixed state and 8,000 cycles to hole formation after garment wash and/or bleaching as Schrempf teaches Lyocell filaments and fibers can withstand 30000-60000 cycles when tested by the Martindale abrasion test. Schrempf teaches that lyocell fiber bundles can include filaments and fibers and using both fibers and filaments in fabrics is conventional.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Kininmonth to incorporate NewCell filaments as Emalfarb teach Lyocell and NewCell are advantageously used in garment dyeing applications and it is conventional to bleach indigo dyed denim to produce stonewashed or worn effects. Kininmonth invites the inclusion of lyocell filaments into denim and bleaching is a conventional treatment of denim. Since Schrempf teaches that lyocell fibers and filaments comprise the claimed Martindale abrasion values, it would be expected that treatment with washes and/or bleaches would also be encompassed by the same fibers and filaments. Furthermore increasing the durability of the filaments to maximize the resistance to hole formation during abrasion would be a desirable property as jeans are worn and laundered frequently with bleach detergents by the user and undergo daily wear and tear during wearing and laundering.
Rimpp evidences that NewCell is Lyocell filament which is efficient for use in easy care fabrics which are dyed and undergo laundering processes. Rimpp teaches the NewCell comprises similar wet and dry tenacity (cN/tex), elongation, and desires a dull and bright luster as well. Arriving at the claimed values of TS7 and TS750 (softness measure) would be obvious through routine experimentation as Kininmonth soft finish denim is a desirable quality and it would be obvious this property should endure. Furthermore the hairiness, fiber splice and specific hand of the denim would also impact the overall softness and feel of the fabric and would be needed to endure through denim processing and laundering of the jeans by the consumer and therefore the claimed values would be obtainable through routine experimentation. Achieving the claimed luster would also be obvious through routine experimentation since Rimpp teaches the NewCell filaments are both dull and lustrous and this could be adjusted based on the desired aesthetic of the denim. It would be obvious to through routine experimentation arrive at the claimed cycles to hole formation and pilling grade as durable denims are required which withstand denim machining and which would withstand bleaching as Emalfarb teach producing NewCell denim which is bleached, depilled (reduced hairiness), and soft in hand. These properties would be expected to be maintained after washing, bleaching or fixation as the prior art recognized the properties must be enduring. 
Applicant has not demonstrated in a manner commensurate in scope with the claims the criticality of the properties claimed in claims 3-12 so it would be obvious to optimize these properties or achieve them through routine experimentation for one of ordinary skill in the art as they are result effective variables or desired outcomes for the bleaches denim comprising Lyocell filaments. 
It would have been obvious to use NewCell in the warp and/or weft of the denim as Kininmonth teaches Lyocell filaments as a component in soft yarns used to produce soft woven denim fabric with warp and weft yarns made of the soft-yarn. 

Response to Arguments
Schrempf teaches that lyocell filaments are produced after extrusion to make Lyocell  fibers and that Lyocell fiber bundles can contain both continuous filaments and fibers which can be used in fabrics. Schrempf further teaches fabrics made from these fibers including filaments have Martindale abrasions of 30000 to 60000. Using lyocell fibers or filaments in fabrics to produce the denims of Kininmonth or Hsu are obvious and appropriate as they are both effective in producing fabrics and have high abrasion resistance as tested by Martindale. Using a fiber or a filament would be obvious as they are art recognized equivalents. Kininmonth teaches continuous filament with respect to lyocell fibers and all disclosures of the prior art must be considered as this disclosure is not made only to elastomeric filaments, and Schrempf further supports that fibers and filaments are included in Lyocell fiber bundles and are produced after spinning to fabricate fiber and fabric structures which resist abrasion and can withstand 30000 to 60000 cycles in the Martindale test.  Absent a showing of unexpected results using a fiber or a filament would be obvious in a denim garment as Hsu and Kininmonth both invite the inclusion of lyocell to prepare denims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761